 

Exhibit 10.11

 

2002 EMPLOYEES STOCK PURCHASE PLAN

 

PURPOSE OF THIS PLAN

 

The purpose of this 2002 Employees Stock Purchase Plan is to provide employees a
continued opportunity to purchase shares of the Common Stock, par value $.01 per
share (the “Common Shares”), of West Corporation (the “Corporation”), through
annual offerings to be made during the five-year period commencing July 1, 2002.

 

ADMINISTRATION

 

This Plan shall be administered by the Compensation Committee or such other
committee that may be appointed by the Board of Directors from members of senior
management (each, the “Committee”). The Committee shall have authority to make
rules and regulations for the administration of this Plan; its interpretations
and decisions with regard thereto shall be final and conclusive. Unless
prohibited by law, the Committee may, at its discretion, decrease (but not
increase) the limitations set forth at Sections 6.01(a), 6.02 and 8.02 hereof.

 

ELIGIBILITY

 

Except as provided below, all employees of the Corporation or its subsidiaries
who are not covered by a collective bargaining agreement, shall be eligible to
participate in this Plan but without giving effect to the restriction on persons
under the age of 21 contained therein; provided, however, that each of such
employees must have completed at least 20 hours of service per week for a
one-year period. No employee may be granted an option if such employee,
immediately after the option is granted, owns 5% or more of the total combined
voting power or value of the stock of the Corporation or any subsidiary. For
purposes of the preceding sentence, the rules of Section 424(d) of the Internal
Revenue Code of 1986, as amended (the “Code”) shall apply in determining the
stock ownership of an employee, and stock that the employee may purchase under
outstanding options shall be treated as stock owned by the employee.

 

OFFERINGS

 

This Plan shall be implemented by consecutive offering periods until terminated
in accordance with Article XXIII of this Plan. Each offering period shall be 12
months in duration, during which (or during such portion thereof as an employee
may elect to participate) the amounts received as compensation by an employee
shall constitute the measure of such of the employee’s participation in the
offering as is based on compensation; provided, however, the first offering
period shall commence on the first trading day after July 1, 2002 and ending on
or prior to June 30, 2007.

 

PARTICIPATION

 

An employee eligible on the effective date of any offering may participate in
such offering at any time by completing and forwarding a payroll deduction
authorization to the employee’s appropriate payroll location. The form will
authorize a regular payroll deduction from the employee’s compensation, and must
specify the date on which such deduction is to commence, which may not be
retroactive.

 

DEDUCTIONS

 

PAYROLL DEDUCTION ACCOUNTS

 

The Corporation shall maintain payroll deduction accounts for all participating
employees. With respect to any offering made under this Plan, an employee may
authorize a payroll deduction of a whole percentage (up to a maximum of 10%) of
the compensation the employee receives on each payday during the offering period
(or during such portion thereof in which the employee may elect to participate).
All payroll deductions made for a participant shall be credited to his account
under the Plan and will be withheld in whole percentages only. A participant may
not make any additional payments into such account.

 

At the time the option is exercised, in whole or in part, or at the time some or
all of the Common Shares issued under the Plan is disposed of, the participant
must make adequate provisions for the Corporation’s federal, state, or

 



--------------------------------------------------------------------------------

other tax withholding obligations, if any, which arise upon the exercise of the
option or the disposition of the Common Shares. At any time, the Corporation
may, but will not be obligated to, withhold from the participant’s compensation
the amount necessary for the Corporation to meet applicable withholding
obligations, including any withholding required to make available to the
Corporation any tax deductions or benefits attributable to sale or early
disposition of Common Shares by the employee.

 

LIMITATION

 

No employee may be granted an option that permits his or her rights to purchase
Common Shares under this Plan, and any other stock purchase plan of the
Corporation and its subsidiaries, to accrue at a rate that exceeds $25,000 of
the Fair Market Value of such shares (determined at the date such option is
granted) for each calendar year in which the option is outstanding at any time.

 

DEDUCTION CHANGES

 

An employee may increase or decrease the employee’s payroll deduction by filing
a new payroll deduction authorization at any time during an offering period. The
change may not become effective sooner than the next pay period after receipt of
the authorization.

 



--------------------------------------------------------------------------------

PURCHASE OF SHARES

 

GRANT OF OPTION

 

Each employee participating in any offering under this Plan shall be granted an
option, upon the effective date of such offering, for as many full Common Shares
as the participating employee may elect to purchase with up to 10% of the
compensation received during the specified offering period (or during such
portion thereof as the employee may elect to participate), to be paid by payroll
deductions during such period.

 

LIMITATION ON NUMBER OF SHARES

 

Notwithstanding the foregoing, in no event shall the number of shares purchased
by an employee during an offering period exceed 1,000 shares.

 

PURCHASE PRICE

 

The purchase price for each share purchased shall mean an amount equal to 100%
of the Fair Market Value of a share of Common Shares on the date of grant. As of
the last day of the last pay period during any offering, the account of each
participating employee shall be totaled, and, unless the participating employee
has withdrawn as provided in Article XIII hereof, the employee shall be deemed
to have exercised an option to purchase one or more full shares at the
then-applicable price; the employee’s account shall be charged for the amount of
the purchase; and ownership of such share or shares shall be appropriately
evidenced on the books of the Corporation. If at the end of the offering the
Fair Market Value of the Common Shares subject to the option is less than 100%
of the Fair Market Value at the date of grant, then such option shall not be
deemed exercised and the payroll deductions made with respect to such option
shall be applied to the next offering unless the employee elects to have the
payroll deductions withdrawn from the Plan and returned to the employee pursuant
to Article XIII. Additional shares covered by the employee’s option shall be
purchased in the same manner, as of the last day of each subsequent pay period
during the offering period. A participating employee may not purchase a share
under any offering period beyond 12 months from the effective date thereof. Any
balance remaining in an employee’s payroll deduction account at the end of an
offering period will be carried forward to the next offering period.

 

EMPLOYEE ACCOUNTS AND CERTIFICATES

 

Upon purchase of one or more full shares by a Plan participant pursuant to
Article VIII hereof, the Corporation shall establish a book entry account in the
name of the employee to reflect the share(s) purchased at that time. Unless
otherwise determined by the Committee, certificates shall be issued only when
necessary to comply with transaction requirements outside the United States. To
request certificates, employees may call the Company’s Investment Relations
officer.

 



--------------------------------------------------------------------------------

 

REGISTRATION OF SHARES

 

Shares may be registered only in the name of the employee, or, if the employee
so indicates on the employee’s payroll deduction authorization form, the
employee may designate a beneficiary pursuant to Article XVI.

 

DEFINITIONS

 

BOARD

 

The term “Board” means the Board of Directors of the Corporation.

 

EXCHANGE ACT

 

The term “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

FAIR MARKET VALUE

 

The term “Fair Market Value” means, as of any date, the value of Common Shares
determined as follows:

 

If the Common Shares is listed on any established stock exchange or a national
market system, including without limitation the National Market System of the
National Association of Securities Dealers, Inc. Automated Quotation System
(“NASDAQ”), its Fair Market Value shall be the average of the high and low sale
price for the Common Shares (or the average of the closing bid and asked prices,
if no sales were reported), as quoted on such exchange (or the exchange with the
greatest volume of trading in Common Shares) or system on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable; or If the Common Shares are quoted on NASDAQ (but
not on the National Market System thereof) or is regularly quoted by a
recognized securities dealer but selling prices are not reported, its Fair
Market Value shall be the average of the closing bid and asked prices for the
Common Shares on the date of such determination, as reported in The Wall Street
Journal or such other source as the Committee deems reliable; or In the absence
of an established market for the Common Shares, the Fair Market Value thereof
shall be determined in good faith by the Committee.

 

RESERVES

 

The term “Reserves” means the number of Common Shares covered by each option
under this Plan which have not yet been exercised and the number of Common
Shares which have been authorized for issuance under this Plan but not yet
placed under option.

 



--------------------------------------------------------------------------------

RULE 16B-3

 

The term “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor provision.

 

SUBSIDIARY

 

The term “subsidiary” means a subsidiary of the Corporation within the meaning
of Section 424(f) of the Code and the regulations promulgated thereunder.

 

TRADING DAY

 

The term “Trading Day” means a day on which the Common Shares (i) is not
suspended from trading on any national or regional securities exchange or
association or over-the-counter market at the close of business and (ii) has
traded at least once on the national or regional securities exchange or
association or over-the-counter market that is the primary market for the
trading of such security.

 

RIGHTS AS A STOCKHOLDER

 

None of the rights or privileges of a stockholder of the Corporation shall exist
with respect to shares purchased under this Plan unless and until such shares
shall have been appropriately evidenced on the books of the Corporation.

 

WITHDRAWAL; TERMINATION OF EMPLOYMENT

 

A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under this Plan at any time prior to the last business day of an offering period
by giving written notice to the Corporation. All of the participant’s payroll
deductions credited to his account will be paid to such participant promptly
after receipt of notice of withdrawal and such participant’s option for the
offering period will be automatically terminated, and no further payroll
deductions for the purchase of shares will be made during the offering period.
If a participant withdraws from this Plan during an offering period, he may not
resume participation until the next offering period. He may resume participation
for any other offering period by delivering to the Corporation a new
subscription agreement at least 10 days prior to such offering period.

 

Upon a participant’s ceasing to be an employee, for any reason, he or she will
be deemed to have elected to withdraw from this Plan and the payroll deductions
credited to such participant’s account during the offering period but not yet
used to exercise the option will be returned to such participant or, in the case
of his or her death, to the person or persons entitled thereto under Article XVI
hereof, and such participant’s option will be automatically terminated.

 

A participant’s withdrawal from an offering period will not have any effect upon
his eligibility to participate in any similar plan which may hereafter be
adopted by the Corporation.

 

INTEREST

 

No interest or other increment shall accrue or be payable with respect to any of
the payroll deductions of a participant in the Plan.

 

STOCK

 

The Common Shares to be sold to participants under this Plan may, at the
election of the Corporation, be either treasury shares or authorized but
previously unissued Common Shares. The maximum number of Common Shares which
shall be made available for sale under this Plan shall be [1,965,532] shares,
subject to adjustment upon changes in capitalization of the Corporation as
provided in Article XXI hereof. If on a given exercise date the number of shares
with respect to which options are to be exercised exceeds the number of shares
then available under this Plan, the Corporation shall make a pro rata allocation
of the shares remaining available for purchase in as uniform a manner as shall
be practicable and as it shall determine to be equitable.

 

DESIGNATION OF BENEFICIARY

 

A participant may file a written designation of a beneficiary who is to receive
any shares and cash, if any, from the participant’s account under this Plan in
the event of such participant’s death subsequent to the date on which the

 



--------------------------------------------------------------------------------

option is exercised but prior to delivery to such participant of such shares or
cash. In addition, a participant may file a written designation of a beneficiary
who is to receive any cash from the participant’s account under this Plan in the
event of such participant’s death prior to exercise of the option.

 

Such designation of beneficiary may be changed by the participant at any time by
written notice. In the event of the death of a participant and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such participant’s death, the Corporation shall deliver such shares or cash to
the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the
Corporation), the Corporation, in its discretion, may deliver such shares or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Corporation,
then to such other person as the Corporation may designate.

 

USE OF FUNDS

 

All payroll deductions received or held by the Corporation under this Plan may
be used by the Corporation for any corporate purpose, and the Corporation shall
not be obligated to segregate such payroll deductions.

 

REPORTS

 

Individual accounts will be maintained for each participant in this Plan.
Statements of account will be given to participating employees within such time
as the Committee may reasonably determine, which statements will set forth the
amounts of payroll deductions, the purchase price, the number of shares
purchased and the remaining cash balance, if any.

 

RIGHTS NOT TRANSFERABLE

 

Rights under this Plan are not transferable by a participating employee other
than by will or the laws of descent and distribution, and are exercisable during
the employee’s lifetime only by the employee.

 

APPLICATION OF FUNDS AND ADMINISTRATIVE FEES

 

All funds received or held by the Corporation under this Plan may be used for
any corporate purpose. The Committee may impose reasonable administrative fees
on participating employees to defray the administrative costs of this Plan,
which shall in no event exceed the actual administrative costs of this Plan.
Initially, the fee shall be $10 per participating employee per offering period.

 

ADJUSTMENTS IN CASE OF CHANGES AFFECTING COMMON SHARES

 

CHANGES IN CAPITALIZATION

 

Subject to any required action by the stockholders of the Corporation, the
Reserves as well as the price per share of Common Shares covered by each option
under this Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued Common Shares
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Shares, or any other increase or decrease in
the number of Common Shares effected without receipt of consideration by the
Corporation; provided, however, that conversion of any convertible securities of
the Corporation shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Corporation of shares of stock of any class,
or securities convertible into shares of stock of any class, shall affect, and
no adjustment by reason thereof shall be made with respect to, the number or
price of Common Shares subject to an option.

 

DISSOLUTION OR LIQUIDATION.

 

In the event of the proposed dissolution or liquidation of the Corporation, the
offering period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board.

 



--------------------------------------------------------------------------------

MERGER OR ASSET SALE.

 

In the event of a proposed sale of all or substantially all of the assets of the
Corporation, or the merger of the Corporation with or into another corporation
(each, a “Transaction”), each option under this Plan shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Board determines, in the
exercise of its sole discretion, that in lieu of such assumption or substitution
to terminate all outstanding options in exchange for a cash payment equal to the
excess of the Fair Market Value of the Common Shares subject to options
(determined at the date of the Transaction) over the purchase price thereof. For
purposes of this paragraph, an option granted under this Plan shall be deemed to
be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each share of option stock subject to the option
immediately prior to the sale of assets or merger, the consideration (whether
stock, cash or other securities or property) received in the sale of assets or
merger by holders of Common Shares for each share of Common Shares held on the
effective date of the Transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Common Shares); provided, however, that if such consideration
received in the sale of assets or merger was not solely common stock of the
successor corporation or its parent (as defined in Section 424(e) of the Code),
the Board may, with the consent of the successor corporation and the
participant, provide for the consideration to be received upon exercise of the
option to be solely common stock of the successor corporation or its parent
equal in Fair Market Value to the per share consideration received by holders of
Common Shares in the sale of assets or merger.

 

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Shares covered by each outstanding option, in the event the Corporation
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Shares, and in
the event of the Corporation being consolidated with or merged into any other
corporation.

 

AMENDMENT OF THE PLAN

 

The Board may at any time, or from time to time, amend this Plan in any respect,
except that, to the extent necessary to comply with Section 423 of the Code, the
Corporation shall obtain the approval of a majority of the shares of stock of
the Corporation then issued and outstanding and entitled to vote.

 

TERMINATION OF THE PLAN

 

This Plan and all rights of employees under any offering hereunder shall
terminate:

 

on the day that participating employees become entitled to purchase a number of
shares equal to or greater than the number of shares remaining available for
purchase. If the number of shares so purchasable is greater than the shares
remaining available, the available shares shall be allocated by the Committee
among such participating employees in such manner as it deems fair; or at any
time, at the discretion of the Board. No offering hereunder shall be made which
shall extend beyond June 30, 2007.

 

GOVERNMENTAL REGULATIONS

 

The Corporation’s obligation to sell and deliver Common Shares under this Plan
is subject to the approval of any governmental authority required in connection
with the authorization, issuance, or sale of such stock.

 

RULE 16B-3 LIMITATIONS

 

The terms and conditions of options granted hereunder to, and the purchase of
Common Shares by, persons subject to Section 16 of the Exchange Act shall comply
with the applicable provisions of Rule 16b-3 thereunder. This Plan shall be
deemed to contain, and such options shall contain, and the Common Shares issued
upon exercise thereof shall be subject to, such additional conditions and
restrictions as may be required by Rule 16b-3 to qualify for the maximum
exemption from Section 16 of the Exchange Act with respect to Plan transactions.

 

NOTICES

 

All notices or other communications by a participant to the Corporation under or
in connection with this Plan shall

 



--------------------------------------------------------------------------------

be deemed to have been duly given when received in the form specified by the
Corporation at the location, or by the person, designated by the Corporation for
the receipt thereof.

 

CONDITIONS UPON ISSUANCE OF SHARES

 

Common Shares shall not be issued with respect to an option unless the exercise
of such option and the issuance and delivery of such Common Shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder and the
requirements of any stock exchange upon which the Common Shares may then be
listed, and shall be further subject to the approval of counsel for the
Corporation with respect to such compliance.

 

As a condition to the exercise of an option, the Corporation may require the
person exercising such option to represent and warrant at the time of any such
exercise that the Common Shares are being purchased only for investment and
without any present intention to sell or distribute such Common Shares if, in
the opinion of counsel for the Corporation, such a representation is required by
any of the aforementioned applicable provisions of law.

 

PLAN SHARES PURCHASES

 

Purchases of outstanding Common Shares may be made pursuant to and on behalf of
this Plan, upon such terms as the Corporation may approve, for delivery under
this Plan.

 